Title: From George Washington to Major General Philip Schuyler, 3 May 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
New York May 3d 1776.

The Indians, Bearers of this from Conejoharie, have travelled to Boston, & from thence hither they are now on their way

home, wanting, as they say (one of them at least) a Commission to raise Men & fight against the Regulars. As they do not appear to be Persons of any Sort of Consequence, I have only advised them to lay their Pretensions before you, who can Judge better of their merit than I can & would I had no Doubt, reward It.
As they have been at Boston & Eye Witnesses of the Departure of the Kings Troops, & the many things left by them, whether would It not be Good Policy to hasten them home as fast as possible, that they may Communicate the Intelligence, their Tale will Carry more Conviction than the Report of twenty white men.
I have given them some Trifling Presents, Such as a Shirt a Piece &ca. I am most sincerely Dr Sir Yours most Affecte

Go: Washington

